IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,208


 Ex parte RUBEN SINGLETERRY, JR., Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. A-02-5083-CR IN THE 36TH JUDICIAL DISTRICT COURT
FROM ARANSAS COUNTY


Per curiam.                                                                      

OPINION 


	The instant application for writ of habeas corpus was previously filed and set for submission. 
Applicant has now filed a motion to dismiss the application.  We grant his motion.  The application
is dismissed.
Delivered: November 16, 2005
Do Not Publish